            Case 1:20-cv-01981-JMF Document 6 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KEITH ANDERSON,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-1981 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
BOY SCOUTS OF AMERICA and GREATER NEW                                  :
YORK COUNCILS, BOY SCOUTS OF AMERICA,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 11, 2020, Defendant advised the court that “this action has been stayed” as to

Defendant Greater New York Councils, Boy Scouts of America in light of pending bankruptcy

proceedings in the United States Bankruptcy Court for the District of Delaware. ECF No. 5. No

later than September 1, 2020, the parties shall file a joint letter describing the status of any effort

to resolve this matter as part of the bankruptcy proceedings; whether litigation is stayed pursuant

to a consent order entered in the Bankruptcy Court; if so, when the stay is scheduled to expire;

and whether either party believes that the Court should take any action at that time. Unless and

until the stay is lifted, the parties shall file a similar status letter every three months thereafter.


        SO ORDERED.

Dated: August 13, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
